              Case MDL No. 2858 Document 26 Filed 10/03/18 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: JUMPSPORT, INC., (‘845 & ‘207)
PATENT LITIGATION                                                                    MDL No. 2858


                                ORDER DENYING TRANSFER


        Before the Panel:* Defendants1 in these six actions,2 move under 28 U.S.C. § 1407 to
centralize pretrial proceedings in this litigation in the Eastern District of Texas. This litigation
consists of two actions pending in the Northern District of Georgia and four actions pending in the
Eastern District of Texas, as listed on Schedule A. Common plaintiff JumpSport, Inc., initially
opposed centralization, but now supports the motion.

        On the basis of the papers filed and the hearing session held, we conclude that centralization
is not necessary for the convenience of the parties and witnesses or to further the just and efficient
conduct of the litigation. There undoubtedly is some factual overlap among these actions, as each
involves allegations that trampolines sold by defendants infringe U.S. Patent Nos. 6,053,845 and
6,261,207, both of which are entitled “Trampoline Or The Like With Enclosure.” But where only
a minimal number of actions are involved, the proponents of centralization bear a heavier burden to
demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec. Litig. (No. II), 753 F.
Supp. 2d 1373, 1374 (J.P.M.L. 2010). The parties have not met that burden here.

       Of the six actions on the motion, four have been consolidated for pretrial proceedings in the
Eastern District of Texas, while the two actions pending in the Northern District of Georgia have
been assigned to the same judge. Thus, there effectively are only two actions pending here in only
two districts. Defendants in five of the six actions are represented by the same counsel, while
defendant in the sixth action necessarily must coordinate closely with the other defendants in the
consolidated Texas proceedings. In these circumstances, informal coordination between the two


       *
           Judge Charles R. Breyer took no part in the decision of this matter.
       1
         Moving defendants are: Academy, Ltd.; Walmart, Inc., f/k/a Wal-Mart Stores, Inc.; Wal-
Mart Stores East, LP; Wal-Mart Stores Texas, LLC; Wal-Mart.com USA, LLC; Sam’s East, Inc.;
Sam’s West, Inc.; Dick’s Sporting Goods, Inc.; American Sports Licensing, LLC; Dick’s
Merchandising & Supply Chain, Inc.; Amazon.com, Inc.; Amazon.com, LLC; J.C. Penney Co., Inc.;
J.C. Penney Corp., Inc.; J.C. Penney Purchasing Corp.; JCP Logistics, Inc.; and BJ’s Wholesale
Club, Inc.
       2
         A seventh action on the motion, filed in the Eastern District of Texas, was voluntarily
dismissed after the close of briefing.
             Case MDL No. 2858 Document 26 Filed 10/03/18 Page 2 of 3



                                                    -2-

involved courts and cooperation by the parties is both practicable and preferable to centralization.
Cf. In re Constellation Techs. LLC Patent Litig., 38 F. Supp. 3d 1392, 1393 (J.P.M.L. 2014)
(denying centralization of five actions pending in two districts).

        Two other considerations also weigh against centralization. First, the consolidated Texas
actions have progressed significantly. A Markman hearing has been held and the court recently
issued a claim construction decision. Fact discovery closes in less than two months, with a jury trial
scheduled for May 20, 2019. In contrast, the two Georgia actions were recently filed in April 2018
and have not yet proceeded to discovery. This procedural disparity would complicate any centralized
proceeding and likely would result in delays to the completion of discovery and the anticipated trial
date in Texas. While there are circumstances where centralization of advanced patent infringement
actions with newer actions will result in significant efficiencies, they are not present in this litigation.
See In re Louisiana–Pacific Corp. Trimboard Siding Mktg., Sales Practices & Prods. Liab. Litig.,
867 F. Supp. 2d 1346, 1346 (J.P.M.L. 2012) (“Where there is such a significant procedural disparity
among the subject actions, the Panel will take a close look at whether movants have met their burden
of demonstrating that centralization will still serve the purposes of Section 1407.”).

        Second, centralization of this litigation might hinder the orderly and efficient resolution of
these cases. Of the seven patent infringement actions that JumpSport filed in the Eastern District
of Texas in 2017, three have resolved, and the parties have noticed settlements in two other actions
(involving Amazon.com and Dick’s Sporting Goods) that likely will result in their dismissal. Also,
JumpSport has reached settlements with several third-party trampoline manufacturers that have
resulted in the dismissal of its claims as to a significant number of the accused products identified
in the remaining complaints. Centralization is not necessary where the actions are being litigated
in a manner that is likely to lead to their resolution, whether through settlement or other means,
within a relatively short period of time. Cf. In re ArrivalStar S.A. Fleet Mgmt. Sys. Patent Litig., 802
F. Supp. 2d 1378, 1379 (J.P.M.L. 2011) (denying centralization where there was a pattern of
dismissals).

        IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                         __________________________________________
                                                        Sarah S. Vance
                                                            Chair

                                         Marjorie O. Rendell              Lewis A. Kaplan
                                         Ellen Segal Huvelle              R. David Proctor
                                         Catherine D. Perry
          Case MDL No. 2858 Document 26 Filed 10/03/18 Page 3 of 3



IN RE: JUMPSPORT, INC., (‘845 & ‘207)
PATENT LITIGATION                                                  MDL No. 2858


                                        SCHEDULE A


            Northern District of Georgia

      JUMPSPORT, INC. v. J.C. PENNEY COMPANY, INC., ET AL., C.A. No. 1:18-01598
      JUMPSPORT, INC. v. BJ’S WHOLESALE CLUB, INC., C.A. No. 1:18-01689

            Eastern District of Texas

      JUMPSPORT, INC. v. ACADEMY, LTD DBA ACADEMY SPORTS & OUTDOORS,
           C.A. No. 6:17-00414
      JUMPSPORT, INC. v. WAL-MART STORES, INC., ET AL., C.A. No. 6:17-00645
      JUMPSPORT, INC. v. DICK’S SPORTING GOODS, INC., ET AL.,
           C.A. No. 6:17-00663
      JUMPSPORT, INC. v. AMAZON.COM, INC., ET AL., C.A. No. 6:17-00666
